Citation Nr: 0323766	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
September 1983. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2002   rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in  Sioux 
Falls, South Dakota, which denied the veteran's claim seeking 
entitlement to service connection for residuals of asbestos 
exposure.
  

REMAND

The veteran's January 2003 VA spirometry testing results have 
not been considered in the evaluation of the veteran's claim 
for service connection for residuals of asbestos exposure.  
According to the veteran's January 2003 spirometry report, 
testing was interpreted as indicating mild restriction.  

The veteran was given a November 2002 compensation and 
pension exam.  The examining physician concluded that, based 
on pulmonary function test (PFT) results at that time, the 
veteran's only identified lung condition was mild obstructive 
disease, which was likely due to the veteran's mild asthma.  
The physician stated that obstructive conditions such as this 
are not due to asbestosis.  It is further noted that the 
examining physician stated that asbestos causes restrictive 
lung disease.  

Therefore, given that the veteran's January 2003 spirometry 
testing was interpreted as indicating mild restriction, the 
veteran's claims file should be returned to the examining 
physician who conducted the November 2002 VA examination so 
that an addendum can be obtained taking into account the 
aforementioned January 2003 spirometry report.  





This case is hereby REMANDED for the following development:
  
1.  The claims file should be returned to the 
examining physician who conducted the veteran's 
November 2002 VA compensation and pension 
examination.  The physician should provide an 
addendum to her November 2002 report.  The 
examiner should comment specifically on the 
veteran's January 2003 spirometry testing results 
which indicated mild restriction. 

		The examiner should specifically answer the 
following questions:

a.	Based on the veteran's January 2003 
spirometry testing results and his entire 
record, does the veteran have any current 
lung conditions or diseases? 

b.	If the veteran does have any current lung 
conditions or diseases, the examiner should 
state, as a matter of medical judgment 
based on the veteran's entire record, 
whether it is at least as likely as not 
that the veteran's current lung conditions 
or diseases are the result of the veteran's 
exposure to asbestos in service.

c.	If the examining physician who conducted 
the November 
2002 VA examination is not available, the 
veteran should be scheduled for another VA 
examination in which the examiner (1) 
answers the question posed in item (a) 
above, and (2) provides comment on item (b) 
above, if applicable.
				
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




